Citation Nr: 0124177	
Decision Date: 10/05/01    Archive Date: 10/09/01

DOCKET NO.  00-08 168	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder to include posttraumatic stress disorder 
(PTSD).  

2.  The propriety of the initial noncompensable evaluation 
assigned for residuals of a head injury.  


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The veteran had active service from May 1966 to September 
1970.  

The appeal arises from the May 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey, in pertinent part denying service 
connection for PTSD, and granting service connection for 
residuals of a head injury with scar and paresthesia, and 
assigning a noncompensable rating for that disorder. 

In the course of appeal the veteran and his wife testified 
before the undersigned Board member at the RO in July 2001.  
A transcript of that hearing is included in the claims 
folder.  


FINDINGS OF FACT

1.  The veteran's service-connected head injury residuals 
include a barely perceptible scar line which is not moderate 
or disfiguring, not poorly nourished or with repeated 
ulcerations, not tender, and not painful.  

2.  The veteran's service-connected head injury residuals 
also include neuralgia consisting of mild paresthesia of the 
left forehead and occasional, brief left facial pain 
neuralgia, which is less severe than moderate incomplete 
neuralgia of either the fifth (trigeminal) or seventh 
(facial) cranial nerves.  




CONCLUSION OF LAW

The schedular requirements for a compensable rating for 
residuals of a head injury have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 1991 & Supp 2001); 38 C.F.R. §§ 4.118, 
4.124a, Diagnostic Codes 7800, 7803, 7804, 8405, 8407 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

At a VA examination in October 1997 the veteran's scar of the 
head was examined.  The veteran reported that the injury to 
the left upper forehead was sustained in service two weeks 
prior to his going to Vietnam.  He reported that he suffered 
re-injury with re-opening of the wound one month later in 
Vietnam, secondary to concussive effects of mortar fire.  The 
veteran described a shooting pain of the left forehead 
radiating to the left cheek and lasting a few seconds, which 
might occur two or three times daily, once or twice per week.  
He denied any visual abnormalities, and reported taking no 
medication for these symptoms.  On examination there was a 
three by three centimeter area of decreased sensation over 
the left forehead.  Sensation of the face was otherwise 
intact, facies were symmetric, and vision was grossly normal.  
The scar was extremely well healed, discernable as a fine 
line adjacent to the area of decreased sensation.  There was 
no tenderness of the scar to palpation.  The examiner 
concluded that the decreased sensation in the left forehead 
and the intermittent facial pain were likely neuralgia 
secondary to trauma, with this neuralgia noted to be only 
incapacitating for seconds at a time. 

At a VA examination in April 1998 the veteran's history of 
head injury was noted.  He reported, in pertinent part, 
paresthesias on the left forehead.  He also complained of 
bilateral hand numbness of unknown cause.  On examination, 
the veteran's head, eyes, ears, nose and throat were 
significant for an area of paresthesia over the left 
forehead.  There was no maxillary tenderness.  Pupils were 
equal and reactive to light.  Neck and throat were normal.  
Cranial nerves II through XII were normal.  There was no 
evidence of neurologic deficits.  The examiner found no scars 
on the veteran's face.  The mild sensory paresthesias were 
isolated to the sensory division of the trigeminal nerve in 
the left forehead.  The examiner assessed, in pertinent part, 
mild paresthesia of the left forehead as the only evidence of 
a history of head injury.  

At a hearing before the undersigned Board member in July 
2001, the veteran testified that he had numbness as a result 
of his head injury in service. 


Analysis

The veteran seeks a higher (compensable) initial evaluation 
for his service-connected residuals of head injury.  By VA 
examination and statements by the veteran, these residuals 
consist of a scar of the left forehead, and neuralgia 
including an area of paresthesia over the left forehead and 
brief, occasional shooting pain from the left forehead to the 
left cheek.  

The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  This 
liberalizing law is applicable to this appeal.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  To implement the 
provisions of the law, the VA promulgated regulations 
published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  
The Act and implementing regulations essentially eliminate 
the requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  It also includes new notification 
provisions.  Specifically, it requires VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.

In this case, with regard to the VCAA, the Board notes that 
the veteran was last examined by VA physicians for his 
residuals of head injury in October 1997 and April 1998, and 
there might thus be some question as to whether these 
examinations are sufficiently contemporaneous to meet the 
duty to assist owed the veteran.  However, as identified at 
those examinations, the veteran's residuals of that head 
injury (which occurred in service, over 27 years prior to the 
October 1997 VA examination) consist of a barely perceptible 
scar of the left forehead, an area paresthesia of the left 
forehead, and an occasional, exceedingly fleeting neuralgia 
pain of the left cheek.  There is no indication of an 
increase in severity of these symptoms.  The veteran at his 
July 2001 hearing stated only that there was numbness related 
to this injury.  Thus, while the duty to assist includes 
obtaining a contemporaneous VA examination when appropriate, 
Green v. Derwinski, 1 Vet. App. 121 (1991), where, as here, 
all indications are that the residuals of injury in service 
are static (the well-healed scar and the area of paresthesia) 
or, to the extent not static, are non-disabling (occasional 
fleeting left cheek pain), and where, as here, the veteran 
has not alleged an increase in severity of the condition and 
there is no indication of any such increase, the Board is of 
the opinion that the VA examinations that were conducted are 
sufficiently contemporaneous to support an accurate 
assessment of the level of disability.  Also based on both 
the stable and uneventful nature of the service-connected 
head injury residuals, and the sufficiently contemporaneous 
and complete evidentiary record contained within the claims 
folder, the Board concludes that there is no reasonable 
possibility that further development would assist the veteran 
in his claim for a higher initial evaluation with the grant 
of service connection for residuals of a head injury.  Hence 
additional development of the veteran's claim for an 
increased rating for residuals of a head injury, to including 
an additional VA examination, is not required by the VCAA.

Regarding the veteran's left forehead scar, this was 
described by the October 1997 as a very fine line that was 
very well healed and was nontender and not painful; the scar 
was not perceptible at the time of the April 1998 VA 
examination.  

Scars of the skin are rated under 38 C.F.R. § 4.118 (2001).  
A moderate or disfiguring scar of the face or head is 
assigned a 10 percent rating under 38 C.F.R. § 4.118, 
Diagnostic Code 7800.  While the veteran's left forehead scar 
is of the face or head, it does not meet the criteria for a 
10 percent rating under Diagnostic Code 7800.  It is barely 
perceptible or not perceptible, and, as such, is not moderate 
and is not disfiguring.   

Scars which are superficial, poorly nourished, with repeated 
ulceration are assigned a 10 percent rating under 38 C.F.R. 
§ 4.118, Diagnostic Code 7803.  Because the veteran's 
superficial scar of the left forehead is neither poorly 
nourished nor manifested by repeated ulceration, a 10 percent 
rating is not assignable for the scar under Diagnostic Code 
7803.  

Superficial scars which are tender and painful on objective 
demonstration are assigned a 10 percent rating under 
38 C.F.R. § 4.118, Diagnostic Code 7804.  Because the 
veteran's superficial left forehead scar is neither tender 
nor painful, a 10 percent rating is not assignable for it 
under Diagnostic Code 7804.  

Regarding the neuralgia associated with the veteran's head 
injury, consisting of an area of numbness over the left 
forehead and intermittent left cheek pain, as described by 
the veteran at his October 1997 VA examination and as 
diagnosed as neuralgia by that examiner, the Board notes that 
because it affects nerves of the face, it must be rated on 
the basis of impairment of the cranial nerves.  Under 
38 C.F.R. § 4.124a, it is noted that cranial nerve disorders 
may be rated on the basis of their effects on functioning of 
the special senses.  However, as the VA examiners have 
indicated, there is no special senses involvement in this 
case.  Cranial nerve ratings are also rated for unilateral 
involvement.  In this case, only the left side of the face is 
involved.  Neuralgia of the cranial nerves affecting the 
areas of the forehead and cheek are assigned ratings under 
different diagnostic codes: fifth cranial nerve (trigeminal) 
neuralgia is rated under Diagnostic Code 8405, whereas 
seventh cranial nerve (facial) neuralgia is rated under 
Diagnostic Code 8407.  Under both these rating codes, 
incomplete, moderate neuralgia must be shown to warrant a 10 
percent rating.  The neuralgia in this case consists of 
paresthesia in a circumscribed area of the veteran's left 
forehead, together with a pain shooting from the left 
forehead to the left cheek maximally (by the veteran's own 
statement at the October 1997 VA examination) three times in 
a day for a few seconds two times a week.  There is thus some 
left forehead numbness (thusly described by the veteran at 
the July 2001 hearing) and a maximum of approximately twelve 
seconds per week (two days per week multiplied by three times 
per day multiplied by two seconds per incident) of pain 
shooting from the left forehead to the left cheek.  This 
level of neuralgia does not approximate the incomplete, 
moderate level of neuralgia needed to warrant a 10 percent 
disability rating under Diagnostic Codes 8405 or 8407.  

In short, the preponderance of the evidence is against a 
compensable rating for residuals of head injury on any basis.  
Accordingly, a compensable rating for the veteran's residuals 
of a head injury is not warranted.  38 C.F.R. §§ 4.118, 
4.124a, Diagnostic Codes 7800, 7803, 7804, 8405, 8407 (2001).  
The preponderance of the evidence is against the claim, and, 
therefore, the benefit of the doubt doctrine does not apply. 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet.App. 49 
(1990).

As the veteran has claimed entitlement to an increase above 
an initial rating assigned upon the RO's granting of service 
connection for residuals of a head injury in a May 1998 
rating decision, the Board has considered entitlement to a 
higher rating than the zero percent assigned for any and all 
periods from the August 18, 1997 date of receipt of claim for 
compensation through to the present.  However, the Board has 
concluded that a higher rating than that assigned by the RO 
in May 1998 was not warranted at any time during the period, 
and continues to be not warranted.  See Fenderson v. West, 12 
Vet. App. 119 (1999).


ORDER

Entitlement to a higher (compensable) initial rating for 
residuals of a head injury is denied.  



REMAND

Service medical records show treatment in March 1967 for 
assessed anxiety.  The veteran was brought to the emergency 
room by a chaplain.  The veteran reported having an argument 
with his wife, striking his wife, and his wife leaving him.  
An on-call psychologist was to be notified.  However, there 
is no record of any follow-up psychiatric care by 
psychologist or any other medical care provider.  

The veteran was seen at a dispensary in August 1967 for 
nonspecific complaints of pain originating from his skull.  A 
history of anxiety was noted, as was a history of occasional 
occipital headaches.  A neurological examination was within 
normal limits.  Meprobamate was prescribed.  

A treatment record from June 1969 informs that the veteran 
was struck behind the left ear with a piece of metal, with 
the area now tender with some swelling and ecchymosis.  A 
neurological examination was negative.  A contusion was 
assessed.  Service medical records contain no record of 
follow-up treatment.  

A treatment record in September 1969 notes the veteran's 
history of a head injury in a car wreck three days prior, 
with X-rays showing no fracture.  The veteran complained of 
blurred vision on the left.  However, vision was 20/20 
bilaterally upon testing.  

A report of the veteran's service separation examination in 
July 1970 informs that the veteran was psychiatrically 
normal.  

Service personnel records show that the veteran was a supply 
specialist while stationed in Texas beginning in June 1966, 
that he was a Material Facilities Specialist while stationed 
at the Vung Tau Air Base in Vietnam beginning in September 
1969.  He was thereafter stationed at the McChord Air Force 
Base, in Washington State for one day in September 1970, 
followed by stationing at a headquarters in Denver, Colorado.  
The veteran's Air Force specialty as listed in his service 
record was Material Facilities Specialist.  Coursework 
completed in service besides basic military training included 
Basic Supply, and Materials Facility Specialist, both 
completed in 1967.  The veteran achieved the rank of Airman 
First Class in June 1968 and Sergeant in June 1969. 

The first post-service medical record within the claims 
folder of treatment for a psychiatric disorder is a record of 
treatment by J. Eufemia, M.D., a private physician.  The 
record notes a reported 20 year history of depression due to 
PTSD, and a reported increase in flashbacks for the prior two 
to three years.  An April 1995 treatment note by Dr. Eufemia 
informs that the veteran complained of depression and PTSD, 
with difficulty sleeping, paranoia, flashbacks, and 
occasional suicidal ideation.

VA outpatient treatment records in September, November and 
December of 1995, and May and August of 1997 note symptoms 
including flashbacks or nightmares of Vietnam, sleep 
disturbance, difficulty socializing, and suicidal ideation.  
Diagnoses included depression and PTSD.  The veteran was 
treated with Paxil. 

A VA examination for PTSD was conducted in October 1997.  The 
claims folder was not available for review.  The veteran 
reported serving for 12 months in Vietnam with the Air Force 
beginning in 1969, assigned to search and rescue missions, 
with his primary job being to locate bodies, put them in body 
bags, and then return to base camp.  The examiner noted that 
the veteran had great difficulty during the interview and his 
wife assisted in providing information regarding his Vietnam 
experiences.  The examiner noted, however, that because the 
veteran rarely talked about his experiences the veteran's 
wife's fund of knowledge about these experiences was quite 
limited.  The examiner noted that the veteran was quite 
tearful while attempting to recount the body retrieval 
episodes.  The veteran also described losing in Vietnam a 
close friend named Billy who was killed by friendly fire.  
The veteran reported witnessing death and destruction in 
Vietnam, and also suffering two head injuries, with a head 
wound from Vietnam.  He stated that one of these injuries was 
the result of a misfired friendly bombing on the base camp.  

At an April 1998 VA examination for PTSD the veteran was 
noted to have prior diagnoses of PTSD and major depression 
from November 1997.  However, the claims folder was 
unavailable for review.  The veteran reported that he was not 
able to work steadily for almost 20 years, performing odd 
jobs painting.  However, he was vague as to whether he could 
work currently.  The veteran reported seeing Dr. Sweeney at 
Fort Dix for five years, though he now only saw the physician 
monthly for medication.  He reported currently receiving 
Paxil or some other antidepressant.  The veteran reported 
having a psychiatric history beginning in the Air Force 
before going to Vietnam.  He reported that after Vietnam he 
suffered some severe losses as well as a head wound, with 
treatment at the VA Naval Hospital in Philadelphia, 
Pennsylvania, for headaches and possible PTSD symptoms.  The 
veteran complained of current symptoms including severe 
nightmares, visual hallucinations of his friends when 
awakening, severe flashbacks, and increased feelings of 
guilt, isolation, and numbness.  The veteran's wife, also 
present at the examination, also described various increased 
symptoms.  On examination, the veteran was noted to behave in 
a paranoid, hyper-vigilant manner, mumbling to himself and 
preoccupied with death and paranoid ideation with ideas of 
reference.  The examiner noted that the veteran described 
clear dissociative episodes of reliving experiences in 
Vietnam.  The examiner diagnosed PTSD and major depression, 
recurrent, "consider psychotic."  The examiner emphasized 
that the veteran was significantly deficient in responsive 
communication, and that accordingly a substantial portion of 
the examiner's assessment of the veteran was based on 
statements by the veteran's wife.  

In a July 2000 letter, a fellow soldier reported having met 
the veteran at Vung Tau, Vietnam, in approximately May or 
June, 1969, and that at the time the veteran had a white 
bandage wrapped around his head.  The fellow solder wrote 
that he and the veteran had volunteered for certain dangerous 
duties, including one mission to go in a C7A and bring back 
dead and wounded.  The soldier also wrote that he recalled 
one day when the veteran's head wound had reopened.  The 
soldier reported that he had asked another soldier how the 
wound had reopened, and he recalled having been told that 
this occurred while the veteran had been running for cover 
during an attack.     

At a hearing before the undersigned Board member at the RO in 
July 2001, the veteran was again substantially non-
communicative.  At the hearing the veteran's representative 
reported that the veteran had been in a Graves Registration 
unit in Vietnam, and noted that the claims folder contained a 
letter from a fellow soldier to the effect that he and the 
veteran had periodically volunteered to pickup pieces of dead 
soldiers while in service in Vietnam.  The representative 
also reported that the veteran had suffered a head injury in 
service prior to going to Vietnam, and that upon arriving in 
Vietnam he was still wearing a head bandage.  The 
representative added that the veteran re-injured his head in 
Vietnam in an episode involving incoming mortars, and then 
required further care.  Regarding this re-injury incident, 
the veteran reported, in effect, that he did not remember if 
he had been struck by an incoming round, or if he simply ran 
and fell and hit his head, or what became of him to cause him 
to suffer the head injury.  He stated that he remembered 
waking up in a hospital in a MASH unit.  The veteran's 
representative stated that the veteran's commanding officer 
was reportedly going to apply for the veteran to receive a 
Purple Heart for the incident, but that the award was never 
made.  The representative noted that there was no 
documentation in the veteran's records of the injury in 
Vietnam or of treatment in Vietnam for such an injury.  

Also at the hearing, the veteran's wife testified that there 
may be records of treatment for a psychiatric disorder in 
service at a San Antonio Air Force Base facility.  She 
testified that the veteran was first seen for a psychiatric 
disorder post service by her own doctor, who referred him to 
a doctor at the Brick clinic, a VA outpatient clinic in Brick 
Town, New Jersey, who diagnosed PTSD.  She explained that he 
was seen at the Brick Clinic by Dr. Sweeney, a general 
practitioner, who was the only medical practitioner the 
veteran felt comfortable with at that time.  She added that 
the veteran was currently seeing a mental health care 
provider at Fort Dix.  She added that the veteran was 
scheduled to see a psychiatrist at Fort Dix in July 2001.  

The Board notes that in order to establish service connection 
for a disability as related to wartime service, there must be 
evidence that establishes that such disability either began 
in or was aggravated by that wartime service.  38 U.S.C.A. 
§1110 (1991).  Service connection may be granted for any 
disease diagnosed after discharge from service, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d) (2001).  A determination of service connection 
requires a finding of the existence of a current disability 
and a determination of a relationship between that disability 
and an injury or disease incurred in service.  Watson v. 
Brown, 4 Vet.App. 309, 314 (1993).  Service connection for 
PTSD requires medical evidence establishing a diagnosis of 
the condition, and credible supporting evidence that the 
claimed in- service stressor actually occurred, as well as a 
link, established by the medical evidence, between current 
symptomatology and the claimed in-service stressor. 38 C.F.R. 
§ 3.304 (f) (2001); Cohen v. Brown, 10 Vet. App 128 (1997).

The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  This 
liberalizing law is applicable to this appeal.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  To implement the 
provisions of the law, the VA promulgated regulations 
published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  
The Act and implementing regulations essentially eliminate 
the requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  It also includes new notification 
provisions.  Specifically, it requires VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.

Pursuant to the record as recounted above, the veteran has 
been diagnosed with PTSD and Major Depression, with a 
question of psychosis.  The veteran has behaved sufficiently 
erratically upon recent evaluation and at the recent Board 
hearing to raise a question as to his capacity to assist to 
any significant degree in the development of his claim.  
However, his wife has been of assistance in this regard, and 
it appears from the medical record that VA psychiatric 
examiners have relied on statements made by the wife in lieu 
of statements from the veteran to arrive at conclusions 
regarding the veteran's PTSD.  The Board does not consider 
such a source of information reliable with regard to 
questions of the etiology of the veteran's PTSD, since it is 
based on statements made by the veteran, who is both reticent 
and possibly psychotic, tied together with scraps of 
independent evidence which may or may not be reflected in the 
claims folder.  Hence upon remand while the veteran's wife 
may be asked for sources of information which may themselves 
be verified (such as available records, places of treatment 
and persons who treated the veteran, and names and contact 
information of fellow soldiers), and while she may be relied 
on for descriptions of the veteran's current behavior and 
current symptoms, she cannot be relied on, particularly by VA 
medical examiners, for information relating to the etiology 
of the veteran's psychiatric disorder to include PTSD.  

The claims folder currently contains no diagnosis of a 
psychiatric disorder in service, or of an independently 
verified stressor in service upon which the veteran's claim 
for service connection for PTSD may be based.  The Board does 
not consider the July 2000 letter by a purported fellow 
soldier recounting duties with the veteran in service in 
Vietnam collecting bodies, to be, without further 
verification, a sufficient independent verification of that 
reported stressor to support a grant of service connection 
for PTSD.  

Pursuant to the VCAA, attempts must be made to obtain all the 
reports of past mental health treatment not yet obtained that 
were reported by the veteran's wife or his representative at 
the July 2001 hearing.  Remand is also necessary because VA 
psychiatric examiners in October 1997 and April 1998 were not 
benefited by a review of the claims folder.  The U.S. Court 
of Appeals for Veterans Claims (Court) has held that VA's 
duty to assist a veteran in obtaining and developing 
available facts and evidence to support a claim includes 
obtaining an adequate and contemporaneous VA examination 
which takes into account the records of prior medical 
treatment.  Littke v. Derwinski, 1 Vet. App. 90 (1990). 

Stressor events recounted by the veteran in submitted 
statements, at VA examinations, or in hearing testimony, 
which have not been verified or have not been sufficiently 
verified include the following:  witnessing Vietnamese shot 
in a bar, witnessing the rape of Vietnamese girls, the loss 
of a friend named Billy to friendly fire, collecting bodies 
or parts of bodies of dead or injured soldiers, and re-
injuring his head in Vietnam while running to seek shelter 
from incoming mortar rounds.  The witnessing of the death or 
rape of Vietnamese civilians is essentially impossible for 
the VA to verify.  As the veteran's representative has noted, 
a re-injury of the veteran's head in Vietnam is not 
documented in any medical record, and the fellow soldier's 
statement in a July 2000 letter to the effect that another 
soldier told him that the veteran had re-injured his head 
during an attack at the base, as a statement attributed to an 
unidentified third party spoken decades in the past to 
support the truth of the matter then asserted, is too weak a 
piece of evidence to be at all supportive of the veteran's 
claim.  Work for Graves Registration is possibly verifiable 
if by some manner the veteran's volunteering for that work 
could be verified through confirmation of details as to 
times, places, and units involved in that work as provided by 
the veteran or as provided by the fellow soldier who wrote 
the July 2000 letter.  The veteran has not yet provided such 
information.  The death of the friend named Billy involving 
friendly fire is likewise an event capable of verification.  

The case is therefore REMANDED to the RO for the following 
development:

1.  The RO should appropriately contact 
the appellant, the appellant's wife, and 
the fellow soldier whose July 19, 2000 
letter is contained in the claims folder, 
and request that they submit Billy's full 
name, the date of his death as best they 
can remember, the location of his death, 
and the source of the friendly fire 
resulting in his death.  They should also 
be asked to provide any corroborating 
information or evidence they may have 
regarding the veteran's work with Graves 
Registration unit(s) in service, 
including the name(s) of the Graves 
Registration unit(s) involved and the 
places and times of such work.  

2.  Next, the RO should contact the 
Director of National Archives and Records 
Administration (NARA) and request morning 
reports related to the veteran's unit of 
assignment or any other information 
regarding activities of his unit or 
squad, or other implicated units or 
squads (such as Graves Registration units 
with whom the veteran reportedly 
performed volunteer duties) during the 
time frame of his service in Vietnam.  
These should also be associated with the 
claims file.

3.  Thereafter, the RO should contact 
the U.S. Armed Services Center for 
Research of Unit Records (USASCRUR), 
located at 7798 Cissna Road, Suite 101, 
Springfield, VA 22150-3197.  USASCRUR 
should be requested to provide any 
available information which might 
corroborate the veteran's alleged 
stressors concerning work in a Graves 
Registration unit and the facts and 
circumstances associated with Billy's 
death.  The USASCRUR should be provided 
copies of the veteran's service 
personnel records, any morning reports 
obtained, and any other evidence and 
information that may assist it in its 
research.  The USASCRUR response 
obtained should be associated with the 
claims file. 

4.  The veteran and his wife should also 
be asked to supply specific information 
regarding the dates and places and full 
names of all psychiatric treatment 
providers in service and post service.  
Following obtaining appropriate 
authorizations and release for any 
private records, all records reported 
should  be obtained for association with 
the claims folder.  The RO should obtain 
for association with the claims folder 
records of psychiatric or medical 
treatment at San Antonio Air Force Base 
at any time in service; post service 
records of treatment at Brick Clinic, a 
VA outpatient clinic in Brick Town, New 
Jersey, including treatment by Dr. 
Sweeney, a general practitioner; and post 
service records of psychiatric care at 
Fort Dix, New Jersey.
 
5.  Thereafter, the veteran should be 
afforded a VA psychiatric examination to 
determine the nature and etiology of any 
acquired psychiatric disorders.  The 
claims folder including a copy of this 
Remand must be made available to the 
examiner prior to the examination and 
must be reviewed by the examiner in 
connection with the examination.  The 
examiner should specify on the 
examination report that the claims folder 
has been reviewed.  If PTSD is diagnosed, 
the examiner must state in the 
examination report whether such diagnosis 
is based on a verified inservice stressor 
and then identify that stressor.  In this 
regard, the RO should advise the 
psychiatrist as to which reported 
stressors have been verified.  For all 
acquired psychiatric disorders diagnosed 
other than PTSD, the examiner must answer 
the following:  A)  Is it at least as 
likely as not that the disorder began in 
service, or is otherwise related to 
service.  B)  If a psychosis is 
diagnosed, is it at least as likely as 
not that the psychosis was present within 
the first post service year.  

6.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
aforementioned development actions have 
been conducted and completed in full.  If 
any development is incomplete, 
appropriate corrective action is to be 
taken. 

7. Thereafter, the RO should readjudicate 
the remanded issue.  If the determination 
remains adverse to the veteran, he and 
his representative should be provided a 
supplemental statement of the case which 
includes a summary of additional evidence 
submitted, applicable laws and 
regulations, and the reasons for the 
decision.  The veteran and his 
representative should be afforded the 
applicable time to respond.

The case should be returned to the Board for further 
appellate review, if in order. The purpose of this remand is 
to procure clarifying data, to comply with precedent 
decisions of the Court, as well as to comply with recently 
enacted legislation.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 
directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	BRUCE E. HYMAN 
	Member, Board of Veterans' Appeals


 



